OCIODETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions

Applicant’s election without traverse of Group II, claims 55, 63, 66, 70, 71, 74, 75, 79, 80, 106, 108, 118, and 130 in the reply filed on 2/4/21 is acknowledged.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


Claim(s) 55, 63, 66, 70, 71, 74, 75, 106, 108, 118 and 130 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2016202906 to Eisenbarth et al. hereinafter “Eisenbarth”.   

The applied reference has a common assignee with the instant application.  Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.  

Eisenbarth is directed to methods of preparing polyrotaxanes and the resulting polyrotaxanes (pg. 1, 9 – 15).  

Regarding claims 55, 63, 66, 70, 71 and 75, Eisenbarth discloses a method of preparing polyrotaxanes comprising a ring shaped molecule and a copolymer 

As to claim 74, the second monomer has a molecular weight of 120 g/mol or less and a water solubility of less than 20 g/l at 20C (hydrophobic monomer) (pg. 21, 10 – 35).  

Regarding claims 106 and 118, Eisenbarth is directed to the use of crosslinked polyrotaxanes and polyrotaxane slide-ring gel (pg. 40, 25 – 35).  

As to claim 108, the polyrotaxanes are crosslinked intermolecularly via ring-shaped molecules and crosslinking agents (pg. 39, 10 – 15).  

Regarding claim 130, the crosslinking may be performed by heating, at temperatures of 80C (pg. 38, 15 – 25, pg. 54, Example 10).  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 79 and 80 are rejected under 35 U.S.C. 103 as being obvious over WO 2016202906 to Eisenbarth et al. hereinafter “Eisenbarth” and as evidenced by the NPL titled Polyethyene glycol methyl ether methacrylate TDS, chemicalbook.com.  

The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).  

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either 

Regarding claims 79 and 80, the first monomer can comprise polyethylene glycol methacrylate (polyethylene glycol methyl ether methacrylate), N-isopropyl (meth)acrylamide, N-vinylcaprolactam, styrene …. a,w- bis(meth)acrylate (hydrophilic monomers with a stopper group, pg. 20, 10 – 20, Ex. 2), the second monomer can comprise isoprene (pg. 23, 20 – 25).  The third monomer, with or without a stopper group can be the same or different from the first monomer.  Therefore, it would have been obvious to the skilled artisan to select styrene as the first monomer, isoprene as the second monomer and polyethylene glycol methyl ether methacrylate (polyethylene glycol methacrylate, PEGMA) as the third monomer.  PEGMA is water soluble and therefore would have the required water solubility.  See the attached NPL.  PEGMA is a derivative of methacrylic acid.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER A. SALAMON whose telephone number is (571)-270-3018.  The examiner can normally be reached on M-F: 9AM - 6PM.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAS										2/25/21

/PETER A SALAMON/Primary Examiner, Art Unit 1765